Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 2-3, 9-10 and 19-34 stand cancelled. Claims 1, 8 and 11-13 are currently amended. Claims 1, 4-8 and 11-18 are pending. 
Response to Arguments
Applicant amended claims 11 and 12, however, the claims are still written in independent form. Regarding claim 11, it is interpreted as a non-volatile computer readable medium, providing a computer …to implement the method of claim. Per specification 0088] The computer 900 comprises one or more data processing units (CPUs) 902; memory 904, which may include volatile or non-volatile memory, such as various types of RAM memories, magnetic discs, optical disks and solid state memories; a user interface 906, which may comprise a monitor, key board, mouse and/or touch-screen display; a network or other communication interface 908 for communicating with other computers as well as other devices; and one or more communication busses 910 for interconnecting the different parts of the system 900. This does not exclude transitory signals. Therefore the 35 USC 101 rejection will be maintained. Accordingly, THIS ACTION IS MADE FINAL.  
Claim 12, see rationale above #3. Therefore the 35 USC 101 rejection will be maintained. Accordingly, THIS ACTION IS MADE FINAL.  
Allowable Subject Matter
Claims 1, 4-8 and 13-18 are allowed. 
The innovation that makes claims 1, 8 and 13 allowable is “merging the aggregate features to create a composite aggregated feature representing an average aggregate of features of the person; and matching the composite aggregated feature against an enrolled database for identifying the person using an equivalent process.”
Likewise claims 4-7 and 14-18 allowable because they are dependents of claims 1 and 13, respectively. 
Claims 11 and 12 would be allowable once the 35 USC 101 rejection is overcome. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661